IN THE SUPREME COURT OF THE STATE OF NEVADA




                TODD MATTHEW PHILLIPS; AND ALI                    No. 84411
                SHAHROKHI,
                Petitioners,
                vs.
                THE HONORABLE REBECCA
                BURTON, DISTRICT JUDGE; THE
                HONORABLE CHARLES J. HOSKIN,
                DISTRICT JUDGE; THE HONORABLE
                DAWN THRONE, DISTRICT JUDGE;
                                                                   FILED
                THE HONORABLE VINCENT OCHOA,                       APR 0 6 2022
                DISTRICT JUDGE; THE HONORABLE                     ELIZABCTH A. BROWN
                MATHEW HARTER, DISTRICT JUDGE;                  CLE_Rit tUPREME COURT
                                                               BY
                JON NORHEIM, HEARING MASTER;                         DEPUTY CLERK
                AARON D. FORD, NEVADA
                A1TORNEY GENERAL; AND STEVEN
                B. WOLFSON, CLARK COUNTY
                DISTRICT ATTORNEY,
                Respondents,
                  and
                AMBER KORPAK; AND KIZZY
                BURROW,
                Real Parties in Interest.



                  ORDER DENYING PETITION FOR WRIT OF MANDAMUS, OR, IN
                            THE ALTERNATIVE, PROHIBITION



                           This pro se original petition for a writ of mandamus or
                prohibition seeks to prohibit respondents from enforcing family court

SUPREME COURT
        OF
     NEVADA


(01 1947A
                         custodial orders that petitioners assert are void because they result from
                         the family court's determination that petitioners committed domestic
                         violence. Petitioners argue that the family court lacks jurisdiction to make
                         such a determination because petitioners have never been indicted or tried
                         for such crimes by the State of Nevada.
                                     In advancing these arguments, petitioners have failed to
                         demonstrate that they lack an adequate legal remedy by way of appeal and
                         that extraordinary relief is warranted, and we therefore decline to exercise
                         our discretion to entertain this petition. NRS 34.170; NRS 34.330; Cote H.
                         v. Eighth Judicial Dist. Court, 124 Nev. 36, 39, 175 P.3d 906, 908 (2008)
                         C[N]either a writ of prohibition nor a writ of mandamus is appropriate if
                         the petitioner has a plain, speedy and adequate remedy in the ordinary
                         course of law." (internal quotation marks omitted)); Pan v. Eighth Judicial
                         Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) ('Petitioners carry
                         the burden of demonstrating that extraordinary relief is warranted.");
                         Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851
                         (1991) (providing that writ relief is purely discretionary).
                                     It is well established that an appeal is generally an adequate
                         remedy precluding writ relief. Pan at 224, 88 P.3d at 841. Moreover, even
                         when an appeal is not immediately available because the challenged order
                         is interlocutory in nature, the fact that the order may ultimately be
                         challenged on appeal from a final judgment generally precludes writ relief:
                         "{m]andamus is also not available when the petitioner has a plain, speedy,
                         and adequate remedy in the ordinary course of law, and the opportunity to
                         appeal a final judgment typically provides an adequate legal remedy."
                         Williams v. Eighth Judicial Dist. Court, 127 Nev. 518, 524, 262 P.3d 360,



SUPREME COURT
         Of
      NEVADA
                                                               2
4(1) 19.17A   cealalr,
                       364 (2011) (internal quotation marks and citations omitted). Accordingly,
                       we
                                  ORDER the petition DENIED.'



                                                                •
                                                         Parragturre



                                                         Stiglich
                                                                        •

                                                                                       J.
                                                         Cadish




                       cc:   Hon. Charles J. Hoskin, District Judge, Family Court Division
                             Hon. Dawn Throne, District Judge, Family Court Division
                             Hon. Mathew Harter, District Judge
                             Hon. Rebecca Burton, District Judge, Family Court Division
                             Hon. Vincent Ochoa, District Judge
                             Ali Shahrokhi
                             Todd Matthew Phillips
                             Hutchison & Steffen, LLC/Las Vegas
                             Eighth District Court Clerk




                            'Petitioners emergency motion for stay under NRAP 27(e), filed on
                       March 28, 2022, and opposed by real party in interest Amber Phillips, nka
                       Amber Korpak, on April 4, 2022, is therefore denied as moot.
SUPREME COURT
         OF
     NEVADA
                                                           3
ith 1947,i    46;Pf.